132 Ga. App. 614 (1974)
208 S.E.2d 624
DOBBS
v.
THE STATE.
49658.
Court of Appeals of Georgia.
Submitted September 4, 1974.
Decided September 19, 1974.
John W. Andre, Jr., for appellant.
Andrew J. Ryan, Jr., District Attorney, Michael K. Gardner, Assistant District Attorney, for appellee.
WEBB, Judge.
Johnny Dobbs was convicted on a charge of escape from the Chatham Correctional Institution, and was sentenced to serve two years. He appeals, claiming such coercion that he reasonably believed escape was necessary to get proper medical attention, citing Code Ann. § 26-906.
The verdict was not contrary to law and the principles of justice, and the evidence was sufficient to support it. Defendant's escape was of his own free will and accord. The jury apparently did not believe that he was under such coercion as to reasonably believe that his *615 act of escape was necessary to receive medical attention, and the only way to prevent his imminent death or great bodily injury. See Syck v. State, 130 Ga. App. 50 (202 SE2d 464).
Judgment affirmed. Pannell, P. J., and Evans, J., concur.